DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed March 11, 2021, including a submission wherein claims 8, 9 and 14 are amended and claims 12-13 are cancelled.  Claims 1-7 having been previously cancelled, claims 8-11 and 14 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 8-9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruta et al. (US 2011/0224900 A1) in view of Tate, Jr. et al. (US 2012/0179315 A1).
Hiruta et al. teaches, according to claim 8, an information processing device, comprising: 
an input configured to input a starting position, a destination and searching conditions (Hiruta et al., at least para. [0041], “FIG. 1 shows the overall structure of the route planning device according to the present invention, configured as an onboard terminal apparatus in the first embodiment.  The onboard terminal apparatus 100 comprises an input device 110, a subject vehicle position calculation device 130, map information 140, a route search device 150, a route storage device 160, a charging station information acquisition device 170, a battery information acquisition device 190, a monitoring device 200, a display device 210 and a guiding device 220.”; para. [0042], “The onboard terminal apparatus 100, sensors 120 and a battery 180 are connected with one another via a cabin internal network such as a CAN.  The onboard terminal apparatus 100, the sensors 120 and the battery 180 may be directly connected with one another or they may be connected via relay devices.”; and para. [0043], “The input device 110 is a means by which the user is able to enter, through a user interface at the onboard terminal, instructions for setting a destination, selecting various options and the like.”); and 
processing circuitry configured to: 
transmit the starting position, the destination and the searching conditions (Hiruta et al., at least para. [0092], “Information indicating the route to the destination and the guided routes to charging stations, calculated at the center apparatus 300, is transmitted to the onboard terminal apparatus 100 via the communication device 310 at the center apparatus 300.”; para. [0093], “The onboard terminal apparatus 100, in turn, transmits via its communication device 310, the destination information entered via the input device 110, the position information provided from the subject vehicle position calculation device 130 and the remaining battery power information provided from the battery information acquisition device 190, to the center apparatus 300.”; and  para. [0043], “The input device 110 is a means by which the user is able to enter, through a user interface at the onboard terminal, instructions for setting a destination, selecting various options and the like. As a destination setting instruction is input, information pertaining to the destination is provided to the route search device 150. The user searches through destination POI information and sets a specific destination by using the street address of the destination, the destination category, the telephone number of the destination or the like as a key. "POI" stands for "point of interest" and the term "POI information" is used to refer to information, such as shop information, related to specific locations.”), 
acquire a route and a charging station for a vehicle propelled by a motor and a battery which are generated from travelling history information acquired from plurality of Route search results output by the route search device 150 at the center apparatus 300 are transmitted via the communication device 310 to the onboard terminal apparatus 100.  Information indicating the route search results, i.e., the route to the destination and the guided routes to the charging stations, is received by the communication device 310 of the onboard terminal apparatus 100. The route search results are provided to the user as they are brought up on display at the display device 210.”), and 
perform control to display the acquired route and the charging station together with the information on searching condition on a screen (Hiruta et al., at least para. [0008], “According to the 1st aspect of the present invention, a route planning device installed in a moving object equipped with a motor driven with a battery comprises:…a display unit at which a position of the target facility and the guided route corresponding to the target facility are displayed.”; and para. [0058], “FIG. 4B shows the structure of the POI information included in the map information 140. Each set of POI information includes the POI ID assigned to the particular POI, the POI title, the category to which the POI belongs, the mesh ID assigned to the mesh where the POI is located, latitude information and longitude information, and road link ID of a road link adjacent to the POI. The POI title is the name inherent to the POI, under which the POI will be displayed at the display device 111.”),
wherein the information on searching conditions comprises a presence or absence of a traffic jam (Hiruta et al., at least para. [0066], “The processing in step S003 must be executed in advance so as to enable execution of the processing shown in FIG. 11, as described in detail later, in case the subject vehicle is judged to be no longer able to reach the destination due to sudden traffic congestion or the like occurring…), a traveling time zone (Hiruta et al., Fig. 13A, “estimated time of arrival”), and the power consumption, performing control to display same (Hiruta et al., at least para. [0066], “The processing in step S003 must be executed in advance so as to enable execution of the processing shown in FIG. 11”; Fig. 11 describes determination of power consumption; Fig. 13A shows that battery SOC is displayed).  
Hiruta et al. does not expressly teach, but Tate, Jr. et al. teaches that the information includes the power consumption of an air-conditioner (Tate, Jr. et al., at least para. [0019], “The navigation system 30 may estimate the power load of the HVAC system 30 as a function of the user settings (arrow 26) in one embodiment. The HVAC load (arrow 36), whether the current or an estimated power load of the HVAC system 30, is then communicated to the navigation system 50 as an additional input.”; and para. [0031], “The recommended travel route is then displayed via the display screen 52. Other information may be displayed as well, e.g., an estimate of a rate of energy use per mile driven, to provide additional information to the driver.”). It would have been obvious to incorporate the teaching of Tate, Jr. et al. into the system of Hiruta et al. for the purpose of applying available historical data to improve route planning, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

Regarding claim 9, the processing circuitry is configured to acquire power consumption data required for driving the route by the vehicle and generated from the traveling history information [0047], “The route search device 150 determines through calculation a route from the current position to the destination and routes from a node present on the route to charging stations and outputs the calculation results to the route storage device 160.  It also calculates a power requirement indicating the amount of power required to allow the vehicle to travel to the destination.”), and 
perform control to display the power consumption data together with the route, the charging station and the information on searching conditions on the screen (Hiruta et al., at least para. [0053], “At the display device 210, which may be constituted with a liquid crystal display unit or the like, the route search results are read out by the monitoring device 200 from the route storage device 160, guided routes to charging stations in the vicinity and the corresponding power requirement information are displayed.”).

Hiruta et al. teaches, according to claim 14, an information processing method, comprising: 
inputting a starting position, a destination, and searching conditions (Hiruta et al., at least para. [0041], “FIG. 1 shows the overall structure of the route planning device according to the present invention, configured as an onboard terminal apparatus in the first embodiment.  The onboard terminal apparatus 100 comprises an input device 110, a subject vehicle position calculation device 130, map information 140, a route search device 150, a route storage device 160, a charging station information acquisition device 170, a battery information acquisition device 190, a monitoring device 200, a display device 210 and a guiding device 220.”; para. “The onboard terminal apparatus 100, sensors 120 and a battery 180 are connected with one another via a cabin internal network such as a CAN.  The onboard terminal apparatus 100, the sensors 120 and the battery 180 may be directly connected with one another or they may be connected via relay devices.”; and para. [0043], “The input device 110 is a means by which the user is able to enter, through a user interface at the onboard terminal, instructions for setting a destination, selecting various options and the like.”); 
transmitting the starting position, the destination and the searching conditions (Hiruta et al., at least para. [0092], “Information indicating the route to the destination and the guided routes to charging stations, calculated at the center apparatus 300, is transmitted to the onboard terminal apparatus 100 via the communication device 310 at the center apparatus 300.”; para. [0093], “The onboard terminal apparatus 100, in turn, transmits via its communication device 310, the destination information entered via the input device 110, the position information provided from the subject vehicle position calculation device 130 and the remaining battery power information provided from the battery information acquisition device 190, to the center apparatus 300.”; and  para. [0043], “The input device 110 is a means by which the user is able to enter, through a user interface at the onboard terminal, instructions for setting a destination, selecting various options and the like. As a destination setting instruction is input, information pertaining to the destination is provided to the route search device 150. The user searches through destination POI information and sets a specific destination by using the street address of the destination, the destination category, the telephone number of the destination or the like as a key. "POI" stands for "point of interest" and the term "POI information" is used to refer to information, such as shop information, related to specific locations.”); 
Route search results output by the route search device 150 at the center apparatus 300 are transmitted via the communication device 310 to the onboard terminal apparatus 100.  Information indicating the route search results, i.e., the route to the destination and the guided routes to the charging stations, is received by the communication device 310 of the onboard terminal apparatus 100. The route search results are provided to the user as they are brought up on display at the display device 210.”); and 
performing control to display the acquired route and the charging station together with the information on searching conditions on a screen (Hiruta et al., at least para. [0008], “According to the 1st aspect of the present invention, a route planning device installed in a moving object equipped with a motor driven with a battery comprises:…a display unit at which a position of the target facility and the guided route corresponding to the target facility are displayed.”; and para. [0058], “FIG. 4B shows the structure of the POI information included in the map information 140. Each set of POI information includes the POI ID assigned to the particular POI, the POI title, the category to which the POI belongs, the mesh ID assigned to the mesh where the POI is located, latitude information and longitude information, and road link ID of a road link adjacent to the POI. The POI title is the name inherent to the POI, under which the POI will be displayed at the display device 111.”) ,
“The processing in step S003 must be executed in advance so as to enable execution of the processing shown in FIG. 11, as described in detail later, in case the subject vehicle is judged to be no longer able to reach the destination due to sudden traffic congestion or the like occurring…), a traveling time zone (Hiruta et al., Fig. 13A, “estimated time of arrival”), and the power consumption, performing control to display same (Hiruta et al., at least para. [0066], “The processing in step S003 must be executed in advance so as to enable execution of the processing shown in FIG. 11”; Fig. 11 describes determination of power consumption; Fig. 13A shows that battery SOC is displayed).  
Hiruta et al. does not expressly teach, but Tate, Jr. et al. teaches that the information includes the power consumption of an air-conditioner (Tate, Jr. et al., at least para. [0019], “The navigation system 30 may estimate the power load of the HVAC system 30 as a function of the user settings (arrow 26) in one embodiment. The HVAC load (arrow 36), whether the current or an estimated power load of the HVAC system 30, is then communicated to the navigation system 50 as an additional input.”; and para. [0031], “The recommended travel route is then displayed via the display screen 52. Other information may be displayed as well, e.g., an estimate of a rate of energy use per mile driven, to provide additional information to the driver.”). It would have been obvious to incorporate the teaching of Tate, Jr. et al. into the system of Hiruta et al. for the purpose of applying available historical data to improve route planning, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at .

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruta et al. in view of Tate et al., as applied to claim 8 above, and further in view of Koebler et al. (US 2011/0313647 A1).
Regarding claim 10, the power consumption data comprises information on maximum power consumption and minimum power consumption among the power consumption data of the traveling history information (Koebler et al., at least para. [0055], “Information inputs, including command inputs, may have default or pre-set values.  For example, the power management device or system may have a preset or default maximum and minimum range of speeds for traveling part of the route (e.g., if the maximum and minimum range has not been explicitly input, the maximum and minimum range may be set to +/-4 mph).  In some variations, the information inputs may include metadata describing one or more features of an information input.  Metadata may include information about the information input.  For example, metadata may indicate the last time a particular data input was updated, or may indicate that the data is a default setting, or the like.”).  It would have been obvious to incorporate the teaching of Koebler et al. into the system of Hiruta et al. for the purpose of applying available historical data to improve route planning, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Regarding claim 11, the power consumption data comprises information on maximum power consumption, minimum power consumption, and average power consumption among the power consumption data of the traveling history information (Koebler et al., at least para. [0055], “Information inputs, including command inputs, may have default or pre-set values.  For example, the power management device or system may have a preset or default maximum and minimum range of speeds for traveling part of the route (e.g., if the maximum and minimum range has not been explicitly input, the maximum and minimum range may be set to +/-4 mph).  In some variations, the information inputs may include metadata describing one or more features of an information input.  Metadata may include information about the information input.  For example, metadata may indicate the last time a particular data input was updated, or may indicate that the data is a default setting, or the like.”; and para. [0108], “Historical data may be particularly useful when there is a large amount of such data available.  Instead of trying to calculate the predicted power usage based on physics modeling, this method merely looks at all of the previous data to determine the power that would be utilized to drive each segment at a particular speed.  For example, in the past, a driver may have driven a particular segment 1000 times.  Out of those thousand times, she may have driven it at speeds ranging from 80 kph to 120 kph.  For each of those 1000 times that she drove the segment, the car recorded how fast she drove it, and how much energy was used.  Therefore, to estimate how much energy would be required to drive the segment at 95 kph, the power may be estimated by taking an average of all of the previous times the driver drove that segment at 95 kph to arrive at an estimated energy usage, rather than calculating the power from the physics calculations, as described above.  In one variation, only the previous trips along the segment made under approximately similar conditions are considered (e.g., similar cargo weight, headwinds, etc.).”).  It would have been obvious to incorporate the teaching of Koebler et al. into the system of Hiruta et al. for the purpose of applying available historical data to improve route planning, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that Hiruta et al. does not teach perform control to display the presence or absence of a traffic jam, a traveling time zone, traveling power consumption and power consumption of an air-conditioner, and that neither Koebler et al. nor Tate et al. cure the deficiency of Hiruta.  Applicant’s argument is unpersuasive.  As elaborated upon in the foregoing rejection, Hiruta et al. teaches the determination of the existence of a traffic jam, the time zone and the power consumption.  As acknowledged, Hiruta et al. does not teach tracking the power consumption of an air-conditioner; Tate et al. is relied upon to teach this element.  Applicant argues that Tate et al. uses this information in calculating power consumption, but does not teach including this information on a display.  However, as cited above, Tate et al. does teach that the HVAC power consumption is communicated to the navigation system and the rate of energy use can be displayed.  Applicant’s argument is therefore unpersuasive, and the amended claims stand rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DONALD J WALLACE/Primary Examiner, Art Unit 3665